OPINION — AG — ** TRANSFER FUNDS — CALCULATIONS ** THE COMPUTING OF STATE FUNDS TO BE PAID TO A SCHOOL DISTRICT AS TRANSFER FEES, THE " EDUCATION PER CAPITA COST " AND THE " TRANSPORTATION PER CAPITA COST " OF THE SCHOOL DISTRICT SHOULD 'NOT' BE CALCULATED SEPARATELY; AND THAT ALL EXPENDITURES FROM THE GENERAL FUND OF THE SCHOOL DISTRICT SHOULD BE CONSIDERED TOGETHER, INCLUDING EXPENDITURES FROM THE DISTRICT'S GENERAL FUND FOR " CAPITAL OUTLAY ". (AVERAGE DAILY ATTENDANCE, TRANSFER FUND, EDUCATION) CITE: 70 Ohio St. 8-8 [70-8-8], 70 Ohio St. 8-11 [70-8-11] (J. H. JOHNSON)